                           Case 19-12051-MFW               Doc 94      Filed 10/10/19        Page 1 of 9



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

         -----------------------------------------------------     x
                                                                   :
         In re:                                                    :      Chapter 11
                                                                   :
         SIENNA BIOPHARMACEUTICALS, INC.,                          :      Case No. 19-12051 (MFW)
                                                                   :
                                     Debtor.1                      :
                                                                   :
         -----------------------------------------------------     x

                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                               OCTOBER 15, 2019 AT 11:30 A.M. (ET)

         UNCONTESTED MATTERS WITH CERTIFICATE OF NO OBJECTION OR
         CERTIFICATION OF COUNSEL

         1.        Motion of Debtor for Entry of Interim and Final Orders (I) Prohibiting Utility Providers
                   From Altering, Refusing or Discontinuing Service, (II) Approving Proposed Adequate
                   Assurance of Payment, (III) Establishing Procedures for Resolving Requests for
                   Additional Assurance of Payment, and (IV) Granting Related Relief [D.I. 4, 9/17/19]

                   Objection Deadline: October 8, 2019 at 4:00 p.m. (ET)

                   Related Documents:

                            a)       Interim Order (I) Prohibiting Utility Providers From Altering, Refusing or
                                     Discontinuing Service, (II) Approving Proposed Adequate Assurance of
                                     Payment, (III) Establishing Procedures for Resolving Requests for
                                     Additional Assurance of Payment, and (IV) Granting Related Relief [D.I.
                                     33, 9/18/19]

                            b)       Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I.
                                     41, 9/18/19]

                            c)       Certification of Counsel [D.I. 79, 10/9/19]




         1
              The last four digits of the Debtor’s federal tax identification number are 4627. The Debtor’s mailing address is
              30699 Russell Ranch Road, Suite 140, Westlake Village, California 91362.

25196053.2
                        Case 19-12051-MFW         Doc 94      Filed 10/10/19   Page 2 of 9



              Objections/Informal Responses:

                        d)      Informal Response from the Committee

              Status:        A certification of counsel has been filed. No hearing is required unless the
                             Court has questions.

         2.   Motion of Debtor for Entry of Interim and Final Orders (I) Establishing Notice and
              Hearing Procedures for Trading of Sienna Equity Securities and (II) Granting Related
              Relief [D.I. 6, 9/17/19]

              Objection Deadline: October 8, 2019 at 4:00 p.m. (ET)

              Related Documents:

                        a)      Interim Order (I) Establishing Notice and Hearing Procedures for Trading
                                of Sienna Equity Securities and (II) Granting Related Relief [D.I. 40,
                                9/18/19]

                        b)      Notice of Interim Order (I) Establishing Notice and Hearing Procedures
                                for Trading of Sienna Equity Securities and (II) Granting Related Relief
                                [D.I. 42, 9/18/19]

                        c)      Certification of Counsel [D.I. 80, 10/9/19]

              Objections/Informal Responses:

                        d)      Informal Response from the Committee

              Status:        A certification of counsel has been filed. No hearing is required unless the
                             Court has questions.

         3.   Motion of Debtor for Entry of Interim and Final Orders (I) Authorizing Continued Use of
              Existing Cash Management System, Including Maintenance of Existing Bank Accounts,
              Checks, and Business Forms, (II) Authorizing Continuation of Existing Deposit
              Practices, (III) Approving the Continuation of Certain Ordinary Course Intercompany
              Transactions With the Non-Debtor Foreign Subsidiaries, and (IV) Granting Related
              Relief [D.I. 9, 9/17/19]

              Objection Deadline: October 8, 2019 at 4:00 p.m. (ET)




25196053.2                                                2
                        Case 19-12051-MFW          Doc 94     Filed 10/10/19     Page 3 of 9



              Related Documents:

                        a)      Interim Order (I) Authorizing Continued Use of Existing Cash
                                Management System, Including Maintenance of Existing Bank Accounts,
                                Checks, and Business Forms, (II) Authorizing Continuation of Existing
                                Deposit Practices, (III) Approving the Continuation of Certain Ordinary
                                Course Intercompany Transactions With the Non-Debtor Foreign
                                Subsidiaries, and (IV) Granting Related Relief [D.I. 36, 9/18/19]

                        b)      Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I.
                                41, 9/18/19]

                        c)      Certification of Counsel [D.I. 87, 10/9/19]

                        d)      Statement and Certification Pursuant to Local Rule 4001-3 Regarding
                                Investment in Money Market Funds [D.I. 88, 10/9/19]

              Objections/Informal Responses:

                        e)      Informal Response from the Committee

              Status:        A certification of counsel has been filed. No hearing is required unless the
                             Court has questions.

         4.   Application of Debtor for an Order Authorizing the Retention and Employment of Young
              Conaway Stargatt & Taylor, LLP as Co- Counsel to Debtor Effective as of the Petition
              Date [D.I. 47, 9/24/19]

              Objection Deadline: October 8, 2019 at 4:00 p.m. (ET)

              Related Documents:

                        a)      Notice of Filing of Supplement to Application of Debtor for an Order
                                Authorizing the Retention and Employment of Young Conaway Stargatt
                                & Taylor, LLP as Co- Counsel to Debtor Effective as of the Petition Date
                                [D.I. 74, 10/7/19]

                        b)      Certification of Counsel [D.I. 81, 10/9/19]

              Objections/Informal Responses:

                        c)      Informal Response from the Office of United States Trustee

              Status:        A certification of counsel has been filed. No hearing is required unless the
                             Court has questions.




25196053.2                                                3
                        Case 19-12051-MFW          Doc 94     Filed 10/10/19     Page 4 of 9



         5.   Application of Debtor for Entry of Order Authorizing Employment and Retention of
              Latham & Watkins LLP as Bankruptcy Co-Counsel Effective as of Petition Date [D.I. 48,
              9/24/19]

              Objection Deadline: October 8, 2019 at 4:00 p.m. (ET)

              Related Documents:

                        a)      Certification of Counsel [D.I. 82, 10/9/19]

              Objections/Informal Responses:

                        b)      Informal Response from the Office of United States Trustee

              Status:        A certification of counsel has been filed. No hearing is required unless the
                              Court has questions.

         6.   Application of Debtor for Entry of an Order Appointing Epiq Corporate Restructuring,
              LLC as Administrative Advisor Effective as of Petition Date [D.I. 49, 9/24/19]

              Objection Deadline: October 8, 2019 at 4:00 p.m. (ET)

              Related Documents:

                        a)      Certification of Counsel [D.I. 83, 10/9/19]

              Objections/Informal Responses:

                        b)      Informal Response from the Office of the United States Trustee

              Status:        A certification of counsel has been filed. No hearing is required unless the
                             Court has questions.

         7.   Application of Debtor for Entry of Order Authorizing Employment and Retention of
              Force Ten Partners LLC as Financial Advisor to Debtor Effective as of Petition Date
              [D.I. 50, 9/24/19]

              Objection Deadline: October 8, 2019 at 4:00 p.m. (ET)

              Related Documents:

                        a)      Supplemental Declaration of Jeremy Rosenthal in Support of Application
                                of Debtor for Entry of Order Authorizing Employment and Retention of
                                Force Ten Partners LLC as Financial Advisor to Debtor Effective as of
                                Petition Date [D.I. 75, 10/7/19]

                        b)      Certification of Counsel [D.I. 84, 10/9/19]



25196053.2                                                4
                         Case 19-12051-MFW           Doc 94     Filed 10/10/19      Page 5 of 9



               Objections/Informal Responses:

                         c)       Informal Response from

                                  i)      The Office of the United States Trustee
                                  ii)     Committee

               Status:        A certification of counsel has been filed. No hearing is required unless the
                              Court has questions.

         8.    Motion of Debtor for Entry of Order Extending Time for Filing Schedules and
               Statements [D.I. 52, 9/24/19]

               Objection Deadline: October 8, 2019 at 4:00 p.m. (ET)

               Related Documents:

                         a)       Certificate of No Objection [D.I. 77, 10/9/19]

                         b)       Proposed Order

               Objections/Informal Responses:            None

               Status:        A certificate of no objection has been filed. No hearing is required.

         9.    Motion of Debtor for Entry of Order Establishing Procedures for Interim Compensation
               and Reimbursement of Professionals [D.I. 53, 9/24/19]

               Objection Deadline: October 8, 2019 at 4:00 p.m. (ET)

               Related Documents:

                         a)       Certification of Counsel [D.I. 85, 10/9/19]

               Objections/Informal Responses:

                         b)       Informal Response from the Office of the United States Trustee

               Status:        A certification of counsel has been filed. No hearing is required unless the
                              Court has questions.

         10.   Motion of Debtor for Entry of Order Authorizing Employment and Payment of
               Professionals Utilized in the Ordinary Course of Business [D.I. 54, 9/24/19]

               Objection Deadline: October 8, 2019 at 4:00 p.m. (ET)

               Related Documents:

                         a)       Certification of Counsel [D.I. 89, 10/9/19]

25196053.2                                                  5
                         Case 19-12051-MFW           Doc 94     Filed 10/10/19     Page 6 of 9



               Objections/Informal Responses:

                         b)       Informal Comments from the Office of the United States Trustee

               Status:        A certification of counsel has been filed. No hearing is required unless the
                              Court has questions.

         11.   Motion of Debtor for Entry of Order Authorizing Debtor to Redact Certain Sensitive
               Information in Connection With Motion of Debtor for Entry of Order (I) Approving
               Incentive and Retention Programs and (II) Granting Related Relief [D.I. 56, 9/24/19]

               Objection Deadline: October 8, 2019 at 4:00 p.m. (ET)

               Related Documents:

                         a)       Certificate of No Objection [D.I. 78, 10/9/19]

                         b)       Proposed Order

               Objections/Informal Responses:            None

               Status:        A certificate of no objection has been filed. No hearing is required.

         12.   Motion of Debtor for Entry of Order (I) Establishing Bar Dates and Related Procedures
               for Filing Proofs of Claim, Including 503(b)(9) Claims, (II) Approving Form and Manner
               of Notice Thereof, and (III) Granting Related Relief [D.I. 68, 10/1/19]

               Objection Deadline: October 8, 2019 at 4:00 p.m. (ET)

               Related Documents:

                         a)       Certification of Counsel [D.I. 86, 10/9/19]

               Objections/Informal Responses:

                         b)       Informal Response from the Committee

               Status:        A certification of counsel has been filed. No hearing is required unless the
                              Court has questions.

         CONTESTED MATTER GOING FORWARD

         13.   Motion of Debtor for Entry of Interim and Final Orders (I) Authorizing Debtor to (A) Pay
               and Honor Prepetition Compensation and Benefit Obligations and (B) Maintain and
               Continue Compensation and Benefit Programs and (II) Granting Related Relief [D.I. 8,
               9/17/19]

               Objection Deadline: October 8, 2019 at 4:00 p.m. (ET) [Extended for the Official
                                   Committee of Unsecured Creditors to 10/10/19 at 10 a.m. (ET)]

25196053.2                                                  6
                         Case 19-12051-MFW          Doc 94     Filed 10/10/19   Page 7 of 9



               Related Documents:

                         a)      Interim Order (I) Authorizing Debtor to (A) Pay and Honor Prepetition
                                 Compensation and Benefit Obligations and (B) Maintain and Continue
                                 Compensation and Benefit Programs and (II) Granting Related Relief [D.I.
                                 35, 9/18/19]

                         b)      Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I.
                                 41, 9/18/19]

               Objections/Informal Responses:

                         c)      Informal Response from the Committee

               Status:        This matter will be going forward.

         14.   Motion of Debtor for Entry of Interim and Final Orders (I) Authorizing Use of Cash
               Collateral, (II) Granting Adequate Protection, (III) Scheduling a Final Hearing, (IV)
               Modifying the Automatic Stay and (V) Granting Related Relief [D.I. 10, 9/17/18]

               Objection Deadline: October 8, 2019 at 4:00 p.m. (ET) [Extended for the Official
                                   Committee of Unsecured Creditors to 10/11/19 at 10 a.m. (ET)]

               Related Documents:

                         a)      Interim Order (I) Authorizing Postpetition Use of Cash Collateral, (II)
                                 Granting Adequate Protection, (III) Scheduling a Final Hearing Pursuant
                                 to Bankruptcy Rule 4001(b) and Local Rule 4001-2, and (IV) Granting
                                 Related Relief [D.I. 38, 9/18/19]

                         b)      Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I.
                                 41, 9/18/19]

               Objections/Informal Responses:

                         c)      Informal Response from the Committee

               Status:        This matter will be going forward.

         15.   Motion of Debtor for Entry of Order Authorizing Debtor to File Certain Portions of
               Creditor Matrix, Schedules, and Related Documents Containing Individual Creditor
               Information Under Seal [D.I. 11, 9/17/19]

               Objection Deadline: October 3, 2019 at 4:00 p.m. (ET)

               Related Documents:

                         a)      Notice of Motion [D.I. 43, 9/19/19]


25196053.2                                                 7
                         Case 19-12051-MFW          Doc 94     Filed 10/10/19   Page 8 of 9



               Objections/Informal Responses:

                         b)      Objection of the United States Trustee to the Motion of Debtor for Entry
                                 of Order Authorizing Debtor to File Certain Portions of Creditor Matrix,
                                 Schedules, and Related Documents Containing Individual Creditor
                                 Information Under Seal [D.I. 73, 10/3/19]

               Status:        This matter will be going forward.

         16.   Application of Debtor for Entry of Order (I) Authorizing the Employment and Retention
               of Cowen and Company, LLC as Investment Banker to Debtor Effective as of the
               Petition Date, and (II) Waiving Certain Informational Requirements in Connection
               Therewith [D.I. 51, 9/24, 19]

               Objection Deadline: October 8, 2019 at 4:00 p.m. (ET) [Extended for the Official
                                   Committee of Unsecured Creditors to 10/10/19 at 10 a.m. (ET)]

               Related Documents:

                         a)      Supplemental Declaration of Lorie R. Beers in Support of Application of
                                 Debtor for Entry of Order (I) Authorizing the Employment and Retention
                                 of Cowen and Company, LLC as Investment Banker to Debtor Effective
                                 as of the Petition Date, and (II) Waiving Certain Informational
                                 Requirements in Connection Therewith [D.I. 90, 10/9/19]

               Objections/Informal Responses:

                         b)      Informal Response from the Office of the United States Trustee

                         c)      Limited Objection by the Official Committee of Unsecured Creditors [D.I.
                                 93, 10/10/19]

               Status:        The Debtor intends to present up to two witnesses in support of the
                              application. This matter will be going forward.

         17.   Motion of Debtor for Entry of Order (I) Approving Incentive and Retention Programs
               and (II) Granting Related Relief [D.I. 55, 9/24/19]

               Objection Deadline: October 8, 2019 at 4:00 p.m. (ET) [Extended for the Official
                                   Committee of Unsecured Creditors to 10/10/19 at 10 a.m. (ET)]

               Related Documents:

                         a)      [SEALED] Exhibits to Motion of Debtor for Entry of Order (I) Approving
                                 Incentive and Retention Programs and (II) Granting Related Relief [D.I.
                                 57, 9/24/19]



25196053.2                                                 8
                         Case 19-12051-MFW         Doc 94       Filed 10/10/19   Page 9 of 9



               Objections/Informal Responses:

                         b)      Informal Response from the Committee

               Status:        The Debtor intends to present up to three witnesses in support of the motion.
                              This matter will be going forward.

         Dated: October 10, 2019                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                   /s/ Kara Hammond Coyle
                                                  Michael R. Nestor (No. 3526)
                                                  Kara Hammond Coyle (No. 4410)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253
                                                  Email:       mnestor@ycst.com
                                                               kcoyle@ycst.com

                                                  - and -

                                                  LATHAM & WATKINS LLP
                                                  Peter M. Gilhuly (admitted pro hac vice)
                                                  Ted A. Dillman (admitted pro hac vice)
                                                  355 South Grand Avenue, Suite 100
                                                  Los Angeles, California 90071
                                                  Telephone: (213) 485-1234
                                                  Facsimile: (213) 891-8763
                                                  Email:       peter.gilhuly@lw.com
                                                               ted.dillman@lw.com

                                                  Proposed Counsel for Debtor and Debtor in Possession




25196053.2                                                  9
